Citation Nr: 1502512	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-26 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for Dupuytren's contracture of the right hand.

2. Entitlement to an initial compensable rating for Dupuytren's contracture of the left hand.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran retired from the United States Army after over 20 years of active duty service from September 1976 to September 1979, December 1980 to June 1982, January 1983 to April 1995, December 1998 to March 1999, October 1999 to March 2000, and December 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in St. Petersburg, Florida has original jurisdiction over the appeal.

In January 2011, the Board remanded the claims to schedule the Veteran for a Board hearing.  In February 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In May 2014, the Board remanded the claims for further evidentiary development.  With respect to the issue of entitlement to an increased rating for Dupuytren's contracture of the left hand, as will be discussed in greater detail below, a review of the claims file reveals that the RO substantially complied with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial compensable rating for Dupuytren's contracture of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. For the period prior to July 17, 2014, Veteran's Dupuytren's contracture of the left hand was manifested by limitation of motion of the left little and ring fingers and pain; no finger has been amputated and symptoms were not productive of loss of use of the left hand.

2. For the period since July 17, 2014, Veteran's Dupuytren's contracture of the left hand is manifested by limitation of motion of the left little and ring fingers and pain; symptoms are akin to amputation of the ring and little fingers of the left (dominant) hand.

3. For the period since July 17, 2014, the Veteran's Dupuytren's contracture of the left hand has resulted in functional impairment of the left hand such that no effective function remains other than that which could be equally well served by an amputation with prosthesis.


CONCLUSIONS OF LAW

1. For the period prior to July 17, 2014, the criteria for an initial compensable rating for Dupuytren's contracture of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5227, 5151, 5299-5230 (2014).

2. For the period since July 17, 2014, the criteria for a 30 percent rating, but no higher, for Dupuytren's contracture of the left hand have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5227, 5151, 5299-5230 (2014).

3. For the period since July 17, 2014, the criteria for special monthly compensation due to loss of use of left hand have been met. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated February 2007.  The content of this notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2014).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.

The Veteran was afforded two VA examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the April 2007 and July 2014 VA examinations are adequate for the purposes of the evaluating the Dupuytren's contracture of the left hand, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes the Veteran's argument that the April 2007 was inadequate.  See Board Hearing Transcript.  The Veteran pointed to the brevity of the April 2007 VA examination.  However, a review of the report of that examination reveals that the examiner considered the Veteran's subjective complaints and performed objective testing to determine the severity of the Veteran's left hand disability.  The results from that examination are sufficiently comprehensive enough for the Board to rate the Veteran's disability.  Simply, the examination report provides the information necessary to determine the appropriateness of an increased initial rating for the Veteran's left hand disability.  Thus, the Board concludes that the April 2007 VA examination is adequate and the results from that examination will be used to determine whether an increased rating is warranted for the Veteran's service-connected left hand disability.

In addition, the Board finds that substantial compliance with the Board's May 2014 remand directives regarding the Veteran's claim for an increased rating for his left hand disability.  All outstanding VA treatment records were obtained and associated with the claims file.  A June 2014 letter sought from the Veteran information concerning private treatment for his hands.  The Veteran did not respond to the letter.  Finally, as explained above, the Veteran was afforded a VA examination in July 2014.  The examiner provided a detailed review of the Veteran's left hand disability, current complaints, and discussed the nature and extent of those disabilities.  Thus, the Board is satisfied that substantial compliance with the Board's May 2014 remand directives has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

I. Legal Background

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's left hand disability has been rated as noncompensable pursuant to Diagnostic Code 5299-5230.  As indicated by the hyphenated diagnostic code, the right hand disability has been rated by analogy to a limitation of the ring or little finger.  38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  The Veteran's left hand disability has been rated as noncompensable pursuant to Diagnostic Code 5230.

Diagnostic codes 5216 through 5219 provide various ratings where unfavorable ankylosis of multiple digits is present.  Diagnostic codes 5220 through 5223 provide various ratings where favorable ankylosis of multiple digits is relevant.  Diagnostic codes 5224 through 5227 provide various ratings where ankylosis of individual digits is present.  Diagnostic codes 5228 through 5230 provide various ratings where there is limitation of motion of individual digits.  

Particularly relevant is Diagnostic Code 5230, which provides a maximum noncompensable rating for any limitation of motion for the ring or little finger of the dominant hand.  Thus, even if the Veteran displays limited motion of the ring or little finger, a noncompensable rating is the highest rating he can receive under Diagnostic Code 5230. 

Under Diagnostic Code 5151, a 30 percent rating is warranted where amputation of the Veteran's ring and little fingers of the dominant hand has been performed. 

Special monthly compensation is warranted where there is loss of use of a hand such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); see also 38 C.F.R. § 4.63.

II. Factual Background

The Veteran was afforded a VA examination in April 2007.  There, the examiner noted that the Veteran's left hand disability has existed for eight years.  The Veteran stated that he experiences pain four times per day, each episode lasting one hour.  Pain is localized and his sharp and cramping.  The Veteran rated pain as five out of ten, which could be elicited by physical activity, and indicated he is able to function without medication.  The examiner opined that the Veteran's left hand disability did not cause functional impairment.

The examiner noted that the Veteran could tie his shoelaces and fasten buttons without difficulty.  The Veteran was also able to pick up a piece of paper and tear it without difficulty.  The measurement between the left thumb pad and each digit was zero centimeters.  Left hand strength was within normal limits.  Left thumb range of motion was radial abduction to 70 degrees, palmar abduction to 70 degrees, metacarpophalangeal (MP) flexion to 70 degrees, and interphalangeal (IP) flexion to 60 degrees.  Opposition of the thumb was within normal limits.  Left thumb joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left index finger range of motion was distal interphalangeal joint (DIP) flexion to 70 degrees, proximal interphalangeal joint (PIP) flexion to 110 degrees, MP flexion to 90 degrees.  Left index finger function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left long finger range of motion was DIP flexion to 70 degrees, PIP flexion to 110 degrees, and MP flexion to 90 degrees.  Left long finger function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left ring finger range of motion was DIP flexion to 70 degrees, PIP flexion to 110 degrees, and MP flexion to 90 degrees.  Left ring finger function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left little finger range of motion was PIP flexion to 110 degrees, MP flexion to 70 degrees (where pain occurred), and DIP flexion to 50 degrees (where pain occurred).  Joint function of the left little finger was limited by pain following repetitive use testing.  However, joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination.

In his November 2007 Notice of Disagreement, the Veteran stated that his left hand disability impairs his ability to write and he is unable to fully open his hand without pain.

In February 2013, the Veteran testified at a Board hearing regarding the severity of his left hand disability.  The Veteran explained that his left hand hurts more than his right hand.  He testified that he has trouble writing and typing.  He described the pain as throbbing and as having an unexpected onset.  The Veteran treats his left hand pain with over-the-counter medication.  The Veteran stated that he has difficulty with gripping things.

The Veteran was afforded another VA examination in July 2014.  The examiner stated that the Veteran experiences more pain in his left hand than his right and left hand pain occurs on activity that requires extension of the fingers.  The examiner stated that the Veteran does not experience flare-ups that impact the function of his left hand.  The Veteran does experience limitation of motion of the left ring and little fingers.  Upon repetitive-use testing, the Veteran was able to perform testing with three repetitions.  Post-test, the Veteran displayed additional limitation of the left right and little fingers.  No ankylosis was shown.  Muscle strength was normal.  Diagnostic testing revealed no abnormal findings.

The Veteran displayed functional loss of the left ring and little fingers.  He displayed less movement that normal and painful motion of those digits.  The examiner also noted that the Veteran's left ring and little fingers were deformed.  The examiner explained that the Veteran has a tender, contracted band along his long flexor tendons of the left fourth and fifth fingers, which pulls and holds the fifth finger at 30 degrees of flexion contracture of the MP joint and 20 degrees at the PIP joint.

The examiner explained that the Veteran's Dupuytren's contracture of the left hand has resulted in functional impairment of the left hand such that no effective function remains other than that which could be equally well served by an amputation with prosthesis.  The examiner further explained that the Veteran is unable to use his left and for several activities that require extension of his fingers because the Veteran's left ring and little fingers are held in flexion.  

III. Application

After a review of the evidence, the Board has determined that staged ratings are appropriate.  See Fenderson, 12 Vet. App. at 126.  As will be discussed below, an initial noncompensable rating is warranted for the period prior to July 17, 2014, while a 30 percent rating and the award of special monthly compensation is warranted thereafter.  July 17, 2014, is the date of the Veteran's latest VA examination, the first time where the Veteran displayed the symptomatology necessary for the award of a compensable rating for his left hand disability.

A. Period Prior to July 17, 2014.

The evidence assembled prior to July 17, 2014, shows that an initial compensable rating is not warranted for Dupuytren's contracture of the left hand.  The only relevant evidence of record during this period is the April 2007 VA examination report, various statements of the Veteran and the Veteran's testimony at his February 2013 Board hearing.

The evidence shows that the Veteran experiences limitation of motion of the left little and ring fingers.  See April 2007 VA Examination Report.  There is no evidence of any ankylosis whatsoever or any other limited motion of the Veteran's other left digits.  See id.  The Veteran has reported pain and decreased motion.  See February 2013 Board Hearing Transcript; November 2007 Notice of Disagreement.

As explained above, where only limitation of motion of the left ring and little fingers is shown, a noncompensable rating is the maximum schedular rating available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, the Veteran is in receipt of maximum schedular rating for his Dupuytren's contracture of the left hand.  Absent some showing limitation of motion of digits other than the left ring and little fingers, some ankylosis, or functional impairment akin to amputation, a compensable rating is not warranted.  

As the evidence is against the Veteran's claim for a compensable rating for the period prior to July 17, 2014, the benefit-of-the-doubt doctrine is not for application in this case and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

B. Period Since July 17, 2014.

The evidence of record since July 17, 2014, shows that a 30 percent rating and the award of special monthly compensation are warranted.  The only relevant evidence during this period is the report of the July 2014 VA examination.

As discussed above, while the Veteran did exhibit limitation of motion of the left little and ring fingers at his July 2014 VA examination, a maximum noncompensable rating is the highest schedular rating available for such under Diagnostic Code 5230.  Again, no ankylosis whatsoever was shown.  Likewise, no limitation of motion of any digits was shown other that of the Veteran's left ring and little fingers.  Thus, under the diagnostic codes relating to ankylosis and limitation of motion of the fingers, only a noncompensable rating is warranted under Diagnostic Code 5230.

The Board, however, finds that a 30 percent rating is warranted under Diagnostic Code 5151.  The July 2014 VA examiner explained the Veteran's Dupuytren's contracture of the left hand has resulted in functional impairment of the left hand such that no effective function remains other than that which could be equally well served by an amputation with prosthesis.  The examiner further explained that the Veteran is unable to use his left and for several activities that require extension of his fingers because the Veteran's left ring and little fingers are held in flexion.  Essentially, the examiner explained that because the Veteran's little and ring fingers are held in flexion, he would be equally served by amputation of those digits.  As the Veteran's dominant hand is his left hand, a 30 percent rating is warranted under Diagnostic Code 5151 as his Dupuytren's contracture of the left hand is akin to amputation of the left little and ring fingers.

Likewise, an award of special monthly compensation is warranted under 38 U.S.C. § 1114(k).  As discussed above, special monthly compensation is warranted where there is loss of use of a hand such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); see also 38 C.F.R. § 4.63.  The July 2014 VA examiner explained that the Veteran's Dupuytren's contracture of the left hand results in functional impairment of the left hand such that no effective function remains other than that which could be equally well served by an amputation with prosthesis.  This warrants the award of special monthly compensation under 38 U.S.C. § 1114(k).  See 38 C.F.R. § 3.350(a)(2).

C. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disability. The Veteran's disability is manifested by left hand pain and limitation of motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim, and the record does not otherwise suggest, that the Veteran is unemployable due solely to his service-connected left hand disability.  While some functional impairment is shown to be caused by his left hand disability, see July 2014 VA Examination Report, it is not shown that the Veteran's left hand disability causes functional impairment to the level that would cause the Veteran to be unemployable.  Thus, the issue of TDIU is not raised by the record.

ORDER

For the period prior to July 17, 2014, an initial compensable rating for Dupuytren's contracture of the left hand is denied.

For the period since July 17, 2014, a disability rating of 30 percent for Dupuytren's contracture of the left hand is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period since July 17, 2014, special monthly compensation under 38 U.S.C. § 1114(k) for loss of use of left hand is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the Veteran's right hand disability, clarification of the July 2014 VA examination report is necessary. 

The July 2014 VA examiner stated that Dupuytren's contracture of the right hand causes functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Rather than noting which digits of the right hand were affected (as was done with the left hand), the examiner merely indicated that the Veteran had "difficulty driving with his right hand."  Moreover, the clinical findings from the July 2014 VA examination appear to indicate full right hand functioning.  Indeed, the examiner did not note any limitation of motion, functional loss or impairment, strength issues, or ankylosis with respect to the right hand or right digits.  As the examiner's findings and conclusions are seemingly contradictory, it is necessary to obtain clarification.  

As this matter is being remanded, updated VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding updated VA treatment records.

2. Furnish the Veteran's claims file to the July 2014 VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the July 2014 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.

After reviewing the claims file, the examiner should address the following:

a. Does Dupuytren's contracture of the right hand cause functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis?

b. If so, identify the exact parts of the upper extremities (i.e., arms, forearms, hands, specific digits) that are affected by this functional impairment.

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

No examination should be scheduled unless otherwise indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


